DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6, and 10-13 in the reply filed on June 9, 2021 is acknowledged.
Claims 14-22, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2021.
Information Disclosure Statement
	The IDS received on May 27, 2021 is proper and is being considered by the Examiner.
Drawings
	The drawings received on June 27, 2019 are acceptable.
Preliminary Remark
	Applicants are advised to amend the elected invention as reflected in claim 1 to be self-sufficient rather than by its dependency on the non-elected invention of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al. (US 2011/0312622 A1, published December 2011) in view of Wittwer et al. (US 2015/0118715 A1, published April 30, 2015), Raghunath et al. (US 2010/0279283 A1, published November 4, 2010) and Heller et al. (U.S. 10,443,094, issued October 2019, priority March 2014).
Azimi et al. disclose a microfluidic device which comprises a sample inlet for receiving a sample, a section for performing a first PCR reaction, and a second PCR reaction section which is located downstream from said first PCR reaction (sections [5882]-[5884]), comprising reservoirs for the amplification reactions (section [5887]).
The artisans do not explicitly disclose all kinds of reactions which could be performed thereon.  Consequently, Azimi et al. do not explicitly disclose a PCR reaction which completes each cycle in 40 seconds or no more than 10 seconds (claim 13), wherein the PCR reaction comprises at least 3% (w/v) molecular crowding agent, or at least 5%, or at least 7.5% (claims 2-4, 6, and 12).

With regard to claim 10, Wittwer et al. teach that PCR reactions known in the art for having cycling time less than 40 seconds also employs polymerases which are lesser than 0.5M in the amplification mixture (see Table 1).
Wittwer et al. teach a rapid PCR mixture comprising at least 0.5 uM of primers and a polymerase of at least 0.4U/uL of the amplification mixture (“final concentrations of each primer … varied from 2.5-20 uM”, section [0100]; and “[f]inal polymerase concentration were typically between 0.25-16 uM”, section [0100]), with cycles time less than 10 seconds (“[e]ach cycle required 0.8 seconds”, section [0102]).
Raghunath et al. teach that the amplification reaction is improved by use of a molecular crowding agent that improves the efficiency, activity and/or stability of a DNA polymerase:
“the present invention relates to a method of nucleic acid synthesis and/or amplification, and/or a method of improving the efficiency, activity and/or stability of at least one nucleic acid-modifying enzyme … in the presence of at least one organic-based hydrophilic macromolecule of neutral surface change …” (section [0020])


Heller et al. teach the use of molecular crowding reagent, PEG that are employed in an amplification reaction involving polymerases, wherein the amount employed is at least 3% (3.82% of PEG-8000 employed in Table 2), at least 5% and 7.5% (Trehalose, see Figure 6 and 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azimi et al with the teachings of Wittwer et al., Raghunath et al., and Heller et al., thereby arriving at the invention as claimed for the following reasons.
Initially, the motivation to perform biochemical reactions, such as PCR in a microfluidic chips comprising reaction wells connected by channels have been well-established in the art for the advantage of automating routine reactions, reducing user error and contamination, as well as reducing reagent costs.
Azimi et al. evidence the use of such a device for performing PCR, and while the artisans did not explicitly list every possible variations such PCR reactions which can be performed therein, said one of ordinary skill in the art would have had a 
To this end, said one of ordinary skill in the art would have been motivated to perform the rapid PCR reaction as taught by Wittwer et al. for the benefit of reducing the amplification reaction time when performing a PCR reaction, providing a faster turnaround time.
While Wittwer et al. provide a method of performing rapid PCR with a cycle time as little as less than 10 seconds, the artisans do not teach other improvements known in the art which would improve the amplification reaction’s specificity and efficiency.
	Such an improvement is taught by Raghunath et al. who teach that the use of molecular crowding agents, such as PEG, Trehalose, Ficoll 70 and 400, or their combination would improve the polymerase’s efficiency, activity, and stability during amplification.
	Therefore, one of ordinary skill in the art would have been motivated to perform the rapid PCR as taught by Wittwer et al. with improvements as suggested by Raghunath et al. in the miniaturized microfluidic device of Azimi et al. for the benefit of: 1) reducing multiple sample handling steps by automation (resulting in reduced user induced contamination/error); 2) performing faster turnaround time of PCR reactions; and 3) improving the specificity and efficiency of the polymerase in the PCR reaction.

	One of ordinary skill in the art would have had a reasonable expectation of success at considering and using them as optimal condition for rapid amplification of Wittwer et al. given that Heller et al. explicitly state that PEG and Ficolls should also behave similarly as those which have been explicitly tested:
“said crowding reagent is selected from dextran, or polyethylene glycol (PEG) … Ficoll 400 and trehalose” (column 6, lines 52-55)

“reaction mixture included the DNA condensation reagent PEG-8000, but PEG 4000, Ficoll 400 or trehalose are expected to work equally well for the same purpose” (column 17, lines 47-50)

MPEP 2144.05(II)(A) discloses that, “differences in concentrations or temperature will not support patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical,” citing In re Aller, F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1995).
In regarding to combining the relevant portions of the teachings found in the references of record, in KSR International Co v. Teleflex Inc, the Supreme Court stated ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al. (US 2011/0312622 A1, published December 2011) in view of Wittwer et al. (US 2015/0118715 A1, published April 30, 2015), Raghunath et al. (US 2010/0279283 A1, published November 4, 2010) and Heller et al. (U.S. 10,443,094, issued October 2019, , as applied to claims 1-4, 6, 10, 12, and 13 above, and further in view of Lishko et al. (U.S. Patent No. 5,715,835, issued February 10, 1998).
The teachings of Azimi et al., Wittwer et al., Raghunath et al. and Heller et al., have already been discussed above.
None of the artisans explicitly teach all possible PCR reaction cycling conditions, such as a denaturation temperature of exceeding 100oC.
Lishko et al. teach that PCR can involve a denaturation temperature at 100oC at least one cycle (column 19, lines 17-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azimi et al., Wittwer et al., Raghunath et al., and Heller et al., with the teachings of Lishko et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a 
One of ordinary skill in the art would, therefore would have had the expectation that any temperature around the temperature employed in the art for performing denaturation of double-stranded nucleic acids in a PCR reaction, including 100oC and any temperature slightly above would have yielded the same predictable outcome of providing the denatured, or separated double-stranded DNA molecules.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 14, 2021
/YJK/